Cite as 27 I&N Dec. 469 (A.G. 2018)

Interim Decision #3938

Matter of M-G-G-, Respondent
Decided by Attorney General September 18, 2018
U.S. Department of Justice
Office of the Attorney General
The Attorney General referred the decision of the Board of Immigration Appeals to
himself for review of issues relating to the authority to hold bond hearings for certain aliens
screened for expedited removal proceedings, ordering that the case be stayed during the
pendency of his review.

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(1)(i) (2018), I direct the Board of
Immigration Appeals (“Board”) to refer this case to me for review of its
decision. The Board’s decision in this matter is automatically stayed pending
my review. See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19,
2001). To assist me in my review, I invite the parties to these proceedings
and interested amici to submit briefs on points relevant to the disposition of
this case, including:
Whether Matter of X-K-, 23 I&N Dec. 731 (BIA 2005), which held that
immigration judges may hold bond hearings for certain aliens screened from
expedited removal proceedings under section 235(b)(1) of the Immigration and
Nationality Act, 8 U.S.C. § 1225(b)(1), into removal proceedings under section 240,
8 U.S.C. § 1229a, should be overruled in light of Jennings v. Rodriguez, 138 S. Ct.
830 (2018).

The parties’ briefs shall not exceed 15,000 words and shall be filed on or
before October 9, 2018. Interested amici may submit briefs not exceeding
9,000 words on or before October 16, 2018. The parties may submit reply
briefs not exceeding 6,000 words on or before October 16, 2018. All filings
shall be accompanied by proof of service and shall be submitted
electronically to AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.
469

